UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

SAVANNAH DIVISION

TREVER CHASE CANNON )
)
Plaintiff, )
)

V. ) Civil Action No: CV418-176
)
ROBERT J. ROBINSON, in his individual capacity )
and in his official capacity as an employee of the _)
Savannah Police Department, and THE MAYOR __ )
AND ALDERMAN OF THE CITY OF )
SAVANNAH, )
)
Defendants. )

STIPULATION OF DISMISSAL WITH PREJUDICE

COME NOW, the parties in the above-captioned action and file this Stipulation of

Dismissal with Prejudice and pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) hereby stipulate that this

action be dismissed with prejudice.

_ This Kh day of April, 2020.

21 West Park Avenue
Savannah, GA 31401
TEL: (912) 335-4977
dorian@kmtrial.com

jeremy(@kmtrial.com

MCKENZIE & HART, LLC

Treat
C. DORIAN BRITT
Georgia B ¥083259
JEREMY MCKENZIE

Georgia Bar No: 436655

Attorneys for Plaintiff
Trever Chase Cannon

 
218 W. State Street
PO Box 10186
Savannah, GA 31412
TEL: (912) 236-3311
pto@olivermaner.com

dbmullens@olivermaner.com

P.O. Box 10105
Savannah, GA 31412
(912) 233-2251
mmackenzie@wswes.com

rcasella@wswgs.com

OLIVER MANER LLP
¢ Wenner “penr
cB oz
‘PATRICK T. O'CONNOR “Ry

Georgia Bar No: 548425
DAVID BOBO MULLENS
Georgia Bar No: 258029

 

Attorneys for Defendant Robert J. Robinson

WEINER SHEAROUSE WEITZ

GR shedbin Phachy im

MALCOLM MACKENZIE, II? gy pecmsyinn
Georgia Bar No. 463950 \

A. ROBERT CASELLA by Gfirye
Georgia Bar No. 115611

Attorneys for The Mayor and Aldermen of
The City of Savannah

 
UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION

TREVER CHASE CANNON
Plaintiff,

Vv.

ROBERT J. ROBINSON, in his individual capacity
and in his official capacity as an employee of the
Savannah Police Department, and THE MAYOR

AND ALDERMAN OF THE CITY OF
SAVANNAH,

Defendants.

Civil Action No: CV418-176

a_i ee ae a a a

CERTIFICATE OF SERVICE

This is to certify that I have this day served a copy of STIPULATION OF DISMISSAL
WITH PREJUDICE with the United States District Court’s CM/ECF system which will

automatically send notification of such filing to the following counsels of record:

Malcolm Mackenzie, III
WEINER SHEAROUSE WEITZ
GREENBERG & SHAWE, LLP

P.O. Box 10105
Savannah, GA 31412-0305

This GZ day of April, 2020.

MCKENZIE & HART, LLC
21 West Park Avenue
Savannah, GA 31401
TEL: (912) 335-4977

dorian@kmtrial.com
jeremy@kmtrial.com

Patrick T. O’Connor, Esq.
OLIVER MANER, LLP
P.O. Box 10186
Savannah, GA 31412

MCKENZIE & HART, LLC

Ay

C. Dorian Bry

Georgia Bar No: 083259
Jeremy McKenzie
Georgia Bar No: 436655
Attorneys for Plaintiff
Trever Chase Cannon
UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION

TREVER CHASE CANNON
Plaintiff,

Vv. Civil Action No: CV418-176
ROBERT J. ROBINSON, in his individual
capacity and in his official capacity as an
employee of the Savannah Police
Department, and THE MAYOR AND
ALDERMAN OF THE CITY OF
SAVANNAH,

Defendants.

Ne Oe a eS SSS

ORDER
Before the Court is the parties’ Joint Stipulation of Dismissal. Pursuant to Federal
Rule of Civil Procedure 41(a)(1)(A)(ii), an action may be dismissed by the parties by
filing ‘‘a stipulation of dismissal signed by all parties who have appeared.” As requested
by the parties, this action is DISMISSED WITH PREJUDICE and all parties shall bear
their own costs and attorney’s fees. The Clerk of Court is DIRECTED to close this case.

SO ORDERED this ___ day of April, 2020.

 

R. STAN BAKER
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 
